NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
PARKER-HANNIFIN CORPORATION
AND PARKER INTANGIBLES, LLC,
Plaintiffs-Appellees,
V.
WIX FILTRATION CORPORATION AND
CHAMPION LABORATORIES, INC.,
Defendan,ts-Appellan,ts.
lo
2011-1347, -1348, -1425, -1426
Appea1s from the United States Dis_trict Court for the
Northern District of Ohio in consolidated case nos. 07-CV-
1374 and 07-CV-1375, Chief Judge SoIomon O1iver, Jr.
ON MOTION
ORDER
Upon consideration of the parties’ joint motion to set
the briefing schedule,
I'r ls ORDERED THAT:

PARKER HANNIFIN V. WIX FlLTRATION 2
The motion is granted The appellants opening brief
is due August 5, 2011. The appellees’ response brief is
due September 20, 2011. The appellants’ reply brief is
due October 6, 2011, and the joint appendix is due Octo-
ber 13, 2011
FOR THE COURT
JUN 22 2011
lsi J an Horbaly
Date J an Horb aly
Clerk
cc: Francis DiGiovanni, Esq.
Michael J. Schaengold, Esq.
Fl!.ED
S2 1 U.S. COI.lRT 0F APFEA1.S FOR
--THE FEDERA1. C|RCUlT
JUN 22 2011
.1AN HDRBALY
CLEH(